Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 was filed after the mailing date of the non-final office action on 1/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 1/8/2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/8/2020.

Response to Arguments
Applicant argues on pages 7-10 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Tamersoy is now modified with Nycz to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Nycz (US PGPUB 20070174769).
As per claim 1, Tamersoy discloses a method (Tamersoy, abstract and [0036]) comprising:
causing, by one or more processors, display of point cloud data (Tamersoy, [0055] and [0058], where the model is displayed after a fit to a particular person);
labeling, by the one or more processors, points in the point cloud data with a plurality of annotation points, the plurality of annotation points corresponding to points on a human body (Tamersoy, Figs. 2A-3C, [0030], [0036], and [0039], where landmarks (joints) are detected in the 3D point cloud);
outputting, by the one or more processors, the annotated point cloud data (Tamersoy, Fig. 6 and [0076]-[0077], where the body model, after joints in the point cloud model are located and fit to the model is transmitted or stored to memory; fitting the point cloud to a model maps to annotating the point cloud (or the data that the point cloud was converted to)).
Tamersoy doesn’t disclose displaying a plurality of annotation points and allowing the user to select one for annotation.  However Nycz discloses moving, by the one or more processors, and in response to a user input, one or more of the annotation points to define a human pose and create annotated point cloud data (Nycz, Fig. 5 and [0019]-[0020], where an image of a body is displayed to the user (#510) with several initial annotation points for spinal locations, and the user is allowed to accept or input a new annotation (#518 and #520)).
Tamersoy teaches locating joints on a point cloud representation of a body of a user and deforming a mesh template to fit that point cloud and Nycz teaches proposing annotations to an image of a spinal column and allowing the user to accept or input a new annotation location.  Tamersoy contains a “base” process of locating joints on a point cloud representation of a body of a user and deforming a mesh template to fit that point cloud.  Nycz contains a “comparable” process of proposing annotations to an image of a spinal column and allowing the user to accept or input a new annotation location that has been improved in the same way as the claimed invention.  Nycz’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy and the results would have been predictable and resulted in a system that enables surgeons to more efficiently view and annotate images of the spine (Nycz, [0003]-[0004]). Furthermore, both Tamersoy and Nycz use and disclose similar system functionality (i.e. human body annotation which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.


Tamersoy doesn’t disclose but Nycz discloses wherein labeling, by the one or more processors, points in the image data with the plurality of annotation points comprises:  estimating, by the one or more processors, a position of a potential human pose in the image data (Nycz, Fig. 5, #514 and [0019]); and 
labeling, by the one or more processors,  the annotation points to correspond with the estimated position of the potential human pose (Nycz, Fig. 5, #520]-[524]).
See claim 1 rejection for reason to combine.

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Tamersoy at [0051]-[0053]), thus they are rejected on similar grounds.

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 19, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium, which is disclosed by Tamersoy at [0008]), thus they are rejected on similar grounds.

s 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Nycz (US PGPUB 20070174769) and in further view of Nguyen et al. (NPL “Annotation of human gesture using 3d skeleton controls”).
As per claim 3, claim 1 is incorporated and Tamersoy in view of Nycz doesn’t disclose but Nguyen discloses wherein moving, by the one or more processors, and in response to the user input, one or more of the annotation points to define the human pose and create annotated point cloud data comprises:   receiving, by the one or more processors,  a selection of a single annotation point of the plurality of annotation points (Nguyen, Section 2, subsection “Controlling the skeleton”, where, with “forward kinematics (FK), only a single joint is moved in order to position a joint (annotation point) on the skeleton);
moving, by the one or more processors, and in response to the user input, only the single annotation point to define a portion of the human pose (Nguyen, Section 2, subsection “Controlling the skeleton”, where, when the user moves the joint, the user changes the skeleton’s pose by moving the single joint).
Tamersoy in view of Nycz teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Nguyen teaches a graphical user interface for moving a selection of a single or multiple annotation points.  Tamersoy in view of Nycz contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Nguyen contains a “comparable” process of a graphical user interface for moving a selection of a single or multiple annotation points that has been improved in the same way as the claimed invention.  Nguyen’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy in view of Nycz and the results would have been predictable and resulted in order to make 3D posing of human body data easier (Nguyen, Section 2, subsection “Controlling the skeleton”). Furthermore, both Tamersoy in view of Nycz and Nguyen use and disclose similar system functionality (i.e. manipulation of representations of skeletonized of human bodies which 

As per claim 4, claim 1 is incorporated and Tamersoy in view of Nycz doesn’t disclose but Nguyen discloses wherein moving, in response to the user input, one or more of the annotation points to define the human pose and create annotated point cloud data comprises:  receiving a selection of two or more annotation points of the plurality of annotation points (Nguyen, Section 2, subsection “Controlling the skeleton”, where, with “inverse kinematics (IK), the user can position an “end effector” (such as a hand or wrist) to move the entire arm where the other joints are resolved automatically);
moving, in response to the user input, only the two or more annotation points to define a portion of the human pose (Nguyen, Section 2, subsection “Controlling the skeleton”, where, when the user moves the joint, the user changes the skeleton’s pose by moving the “end effector”).
See claim 3 rejection for reason to combine.

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 13, the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Nycz (US PGPUB 20070174769) and in .
As per claim 5, claim 1 is incorporated and Tamersoy in view of Nycz doesn’t disclose but Simon discloses displaying an image that corresponds to the point cloud data at the same time as displaying the point cloud data;
cropping, by the one or more processors, the point cloud data around a region of a potential human pose in the point cloud data (Simon, Figure 3 and Section “Hand Bounding Box Detection”, where a bounding box around the hand is determined); and
causing, by the one or more processors, display of the cropped region (Simon, Figure 3).
Tamersoy in view of Nycz teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Simon teaches displaying a hand in multiple view perspectives.  Tamersoy in view of Nycz contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Simon contains a “comparable” process of displaying a hand in multiple view perspectives that has been improved in the same way as the claimed invention.  Simon’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy in view of Nycz and the results would have been predictable. Furthermore, both Tamersoy in view of Nycz and Simon use and disclose similar system functionality (i.e. manipulation of representations of skeletonized of human bodies which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 6, claim 5 is incorporated and Tamersoy in view of Nycz doesn’t disclose but Simon discloses causing, by the one or more processors, display of the cropped region at a plurality of perspectives (Simon, Figure 3, where the hand is displayed from a plurality of perspectives).
See claim 5 rejection for reason to combine.

As per claim 14, the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Nycz (US PGPUB 20070174769) and in further view of Yuan et al. (NPL “The 2017 hands in the million challenge on 3d hand pose estimation”).
As per claim 7, claim 1 is incorporated and Tamersoy in view of Nycz discloses wherein the plurality of annotation points includes annotation points corresponding to a top of a head, a center of a neck, a right hip, a left hip, a right shoulder, a right elbow, a right hand, a right knee, a right foot, a left shoulder, a left elbow, a left hand, a left knee, and a left foot (Tamersoy, Figs. 2A-3C and [0030], where the body parts connect to each other in a “tree-like” fashion; the figures show all the above-listed body parts.), and 
wherein groups of the annotation points correspond to limbs of a person (Tamersoy, Figs. 2A-3C).
Tamersoy in view of Nycz doesn’t disclose but Yuan discloses wherein groups of the annotation points correspond to fingers of a person (Yuan, Figure 6), the method further comprising:
causing, by the one or more processors, display of lines between the annotation points to define the limbs, including displaying different limbs using different colors 
The prior art, as embodied in the teachings of Tamersoy in view of Nycz and Yuan, contains a method which differs from the claimed method by the substitution of some component with other components.  Specifically, Tamersoy in view of Nycz teaches labelling annotation points annotating joints of peoples’ limbs in a training dataset of human pose data and correcting them with some human intervention while Yuan teaches the substituted step of displaying hand joint annotations, where each finger and all its joints are annotated in different colors and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Tamersoy in view of Nycz’s step of annotating limbs could have been substituted with the step of annotating the different fingers of the hand in different colors from Yuan and the results would have been predictable and resulted the user being able to more easily distinguish the different limbs of the user.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Tamersoy in view of Nycz and Yuan.

As per claim 16, the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Nycz (US PGPUB 20070174769) and in further view of Köhler et al. (NPL “Early detection of the pedestrian's intention to cross the street”).
As per claim 8, claim 1 is incorporated and Tamersoy in view Nycz doesn’t disclose but Kohler discloses adding, by the one or more processors, an action label for each frame of point cloud data and to the human pose (Köhler, abstract and III, Method, where the motion descriptors map to action labels).
Tamersoy in view of Nycz teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Köhler teaches early detection of a pedestrian’s intention to cross a street.  Tamersoy in view of Nycz contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Köhler contains a “comparable” process of early detection of a pedestrian’s intention to cross a street that has been improved in the same way as the claimed invention.  Köhler’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy in view of Nycz and the results would have been predictable and resulted in increasing vehicle safety (Kohler, Section 1, Introduction). Furthermore, both Tamersoy in view of Nycz and Köhler use and disclose similar system functionality (i.e. recognition of human bodies in depth maps which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 9, claim 1 is incorporated and Tamersoy in view of Nycz doesn’t disclose but Kohler discloses training, by the one or more processors, a neural network with the annotated point cloud data (Köhler, abstract and III, Method, where the motion descriptors map to action labels), 
wherein the neural network is configured to estimate a pose of a person from LiDAR point cloud data (Köhler, Section III, where the pedestrian data can come from LIDAR).
See claim 8 rejection for reason to combine.



As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619